Order entered December 23, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01060-CV

                   LAZO TECHNOLOGIES, INC., ET AL., Appellants

                                             V.

                  HEWLETT-PACKARD COMPANY, ET AL., Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-06786-D

                                         ORDER
       We GRANT the December 10, 2014 motion of Walter Steimel, Jr. with the law firm of

Loeb & Loeb LLP to withdraw as counsel for appellants. We DIRECT the Clerk of this Court

to substitute Perry Cockerell with the law firm of Ankerson, Hauder & Bezney, P.C. as counsel

for appellants.

       We GRANT appellants’ December 18, 2014 motion for leave to file an amended brief.

Appellants shall file an amended brief by DECEMBER 31, 2014. Appellees’ brief will be due

THIRTY DAYS after appellants’ amended brief is filed.

                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE